Title: From Alexander Hamilton to Campbell Smith, 11 November 1799
From: Hamilton, Alexander
To: Smith, Campbell


          
            Sir
            N. York Novr. 11th. ’99
          
          Your letter of the 8th. instant is received.
          I regret extremely that such misapprehension should have taken place, as it has totally deranged my plan of procedure as to the object, and before I can find a substitute will be productive of serious inconveniencies both to Officers and men. A compensation for travelling expences would have been made agreably to the regulation on that Subject for travelling expences would have been made would have been made for travelling expences.
        